DETAILED ACTION

This communication is in response to the Application filed on 27 November 2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 17-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 November 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Means Plus Function Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1-8 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because their limitations use non-structural terms “sensor data collection unit”, “audio based speech recognition unit”, and “synchronization unit”, coupled with functional language “for” (“configured to”) without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Regarding claim 1, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0085]-[0086] as “log spectral envelope generating unit” and “signal smoothing unit”.
	Regarding claim 2, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0085]-[0086] as “log envelope 10encoding unit”.
	Regarding claim 4, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0085]-[0086] as “log spectral envelope decoding unit” and “signal inverse smoothing unit”.
	Regarding claim 5, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0085]-[0086] as “log envelope decoding unit”.

	Regarding claim 7, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0085]-[0086] as “log spectral envelope generating unit” and smoothing unit”.
	Regarding claim 8, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0085]-[0086] as “inverse smoothing unit”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record include JP 2016-200750 (Moriya et al.), “Combined Spectral Envelope Normalization and Subtraction of Sinusoidal Components in the ODFT and MDCT Frequency Domains” (Ferreira), and “Arithmetic Coding of Speech and Audio Spectra Using TCX Based on Linear Predictive Spectral Envelopes” (Backstrom et al.). Moriya et al. teaches an encoding device comprising a linear predictive analysis obtaining a coefficient which can be converted into a linear prediction coefficient and energy of a predictive residue by taking a linear predictive analysis of a pseudo-correlation function signal sequence obtained by performing inverse Fourier transformation in which the absolute value, raised to ηth power, of a frequency region sample sequence corresponding to a time-series signal is regarded as a power spectrum; an encoding performing encoding, in which bit assignment substantially changes, on each coefficient of the frequency region sample sequence corresponding to the time-series signal based upon information corresponding to a spectrum envelope and a model parameter estimated based upon a coefficient which can be transformed into a linear predictive coefficient while using the square root of the energy of the predictive residue as the model parameter; and a model parameter information 
Ferreira describes an MDCT based audio coding environment and present a new technique combining spectral envelope normalization with accurate subtraction of sinusoidal components in the MDCT frequency domain.
Backstrom et al. propose to use the magnitude of the linear predictor to estimate the variance of spectral components. Since the linear predictor is transmitted in any case, this method does not require any additional side information.
However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations for the service providing device as presented in claim 1: 

“An encoding apparatus comprising: 

a log spectral envelope generating unit configured to obtain 5a log spectral envelope sequence Lo, L1, ..., LN-1, which is an integer value sequence corresponding to binary logarithms of respective sample values of a spectral envelope sequence corresponding to a time series signal in a predetermined time segment and is an integer value sequence whose total sum is 0, and  

10an envelope code which is a code identifying the log spectral envelope sequence; and 

a signal smoothing unit configured to obtain a smoothed spectral sequence ~Xo, ~X1, ..., ~XN-1 by: 

with respect to a quantized spectral sequence ^Xo, ^X1, ..., 15^XN-1 obtained by quantization of respective sample values of a frequency domain spectral sequence for the time series signal, 

for ^Xk (k is sample number, where ke {0, ..., N-1}) with Lk corresponding to ^Xk being a positive value, adopting ^Xk with Lk digits from its least significant digit in binary removed as a smoothed spectral 20value ~Xk; 

for ^Xk with Lk corresponding to ^Xk being a negative value, adopting ^Xk with -Lk digits added to its least significant digit in binary in accordance with a predefined rule as a smoothed spectral value ~Xk; and when Lk corresponding to ^Xk is 0, adopting ^Xk as 25a smoothed spectral value ~Xk, and  N18-22WO True translationFinal_ 10.17-65- 

to encode respective samples of the obtained smoothed spectral sequence ~Xo, ~X1, ..., ~XN-1 with a fixed code length to obtain a signal code, wherein 

the predefined rule is a rule defined based on an order of sample 5numbers and an order of digit numbers such that removed digits become digits to be added without excess or deficiency.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656